                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HELEN THERESA GIVENS,                                 Case No.18-cv-02374-EDL
                                                         Plaintiff,
                                   8
                                                                                               ORDER DISMISSING THE
                                                  v.                                           COMPLAINT
                                   9

                                  10     BANNER BANK,
                                                         Defendant.
                                  11

                                  12           On February 6, 2019 and February 12, 2019, this court issued a Clerk’s Notice regarding
Northern District of California
 United States District Court




                                  13   the pretrial conference and trial dates. The Clerk’s Notices were sent to Plaintiff’s address of

                                  14   record with this Court. On May 13, 2019 the Clerk’s Notices were returned by the Post Office due

                                  15   to an improper address for Plaintiff.

                                  16           Pursuant to Civil Local Rule 3-11, an attorney or a party proceeding pro se must promptly

                                  17   file and serve upon all parties a Notice of Change of Address specifying the new address. Failure

                                  18   to do so may result in a dismissal of the complaint. See Civil L.R. 3-11. Plaintiff has never filed a

                                  19   change of address with the Court.

                                  20           In addition, on September 13, 2018, the Court issued a Case Management and Pretrial

                                  21   Order for Jury Trial setting deadlines to serve and file a joint pretrial statement, trial briefs,

                                  22   motions in limine, proposed voir dire questions, jury instructions, verdict forms, excerpts from

                                  23   discovery that will be offered at trial, an exhibit setting forth the qualifications and experience of

                                  24   each expert witness, and a list of each party's exhibits. (Dkt. 43 at 4-7). This Case Management

                                  25   and Pretrial Order required counsel and/or parties to serve and file these documents at least twenty

                                  26   (20) days prior to the Pretrial Conference. Plaintiff failed to comply with the Case Management

                                  27   and Pretrial Order for Jury Trial.

                                  28           Based on the foregoing and good cause appearing, the action is DISMISSED without
                                   1   prejudice.

                                   2

                                   3          IT IS SO ORDERED.

                                   4   Dated: July 15, 2019

                                   5

                                   6
                                                                      ELIZABETH D. LAPORTE
                                   7                                  United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  2
